DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species Salivirus as the IRES sequence (claim 7), species T7 virus RNA polymerase promoter (claim 11) and species a) guanosine nucleoside or nucleotide mono or di-phosphates (Claim 27) in the reply filed on 2-11-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s amendment filed on 2-11-22 has been entered.  Claims 1, 7-9, 12-13, 19 and 29-30 have been amended.  Claims 1-30 are pending.
Claims 1-30 and species Salivirus as the IRES sequence (claim 7), species T7 virus RNA polymerase promoter (claim 11) and species a) guanosine nucleoside or nucleotide mono or di-phosphates (Claim 27) are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-1-21 and 2-11-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “FGF2”, SFTPA1”, “AML1/RUNX1”, “AQP4”, “AT1R”, “BAG-1”, “BCL2”, “BiP”, “c-IAP1”, “eIF4G”, “NDST4L’, “LEF1”, “HIF1 alpha”, “Gtx”, “p27kipl”, “PDGF2/c-sis”, “Pim-1”, “Rbm3”, “Ubx”, “UNR”, “UtrA”, “VEGF-A”, “XIAP”, TFIID”, “YAP1” and “FGF-1” in claim 7 are vague and render the claim indefinite.  These terms are abbreviations that can stand for various meanings.  It is unclear what meanings are intended for each of these terms.  Spelling out these terms “FGF2”, SFTPA1”, “AML1/RUNX1”, “AQP4”, “AT1R”, “BAG-1”, “BCL2”, “BiP”, “c-IAP1”, “eIF4G”, “NDST4L’, “LEF1”, “HIF1 alpha”, “Gtx”, “p27kipl”, 

Conclusion
Claim 7 is rejected.  Claim 30 is objected.  Claims 1-6 and 10-29 are in condition for allowance.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632